475 A.2d 1143 (1984)
In re EDMUND M.
Supreme Judicial Court of Maine.
Argued April 30, 1984.
Decided May 24, 1984.
Kettle, Carter, Hannigan & Klein, Edward W. Klein (orally), Portland, for plaintiff.
Juskewitch & Hunter, Steven A. Juskewitch (orally), Portland, Guardian Ad Li-
Christopher C. Leighton (orally), Thomas E. Geyer, Asst. Attys. Gen., Augusta, for defendant.
Before McKUSICK, C.J., and NICHOLS, ROBERTS, WATHEN, GLASSMAN and SCOLNIK, JJ.
MEMORANDUM OF DECISION.
On petition of the Department of Human Services the District Court (Portland) ordered termination of the parental rights of the mother of Edmund M., now about five and a half years old. The mother's only contention on appeal to this court, as before the Superior Court (Cumberland County), relates to the sufficiency of the evidence to support the second and third of the findings statutorily required for the termination order under 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1983-1984). Reversal would be appropriate only if the District Court's findings were clearly erroneous because not supported by clear and convincing evidence. See In re Merton R., 466 A.2d 1268, 1269 (Me.1983). There is more than ample evidence the District Court could find clear and convincing proof that the mother's current inability to protect the boy from jeopardy is not likely to change in a reasonable time and that termination will serve his best interests.
The entry is:
Judgment affirmed.
All concurring.